NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                 Nos. 07-1966/2653
                                  _____________

      IN THE MATTER OF THE COMPLAINT OF J.A.R. BARGE LINES L.P.,
          As Owner; MON RIVER TOWING, INC., As Owner Pro Hac Vice
        of the M/V Rose G., for Exoneration from and/or Limitation of Liability

                                 J.A.R. Barge Lines, L.P.; Mon River Towing, Inc.;
                                J.A.R. Barge Lines, LLC; Sylvan Investments, Inc.,
                                       Appellants in 07-1966

                                 Ingram Barge Co.,
                                      Appellant in 07-2653
                                 _______________

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                 (D.C. Nos. 03-cv-00163, 03-cv-00180, 04-cv-00753,
                    04-cv-01611 (Consolidated at 03-cv-00163))
                           District Judge: Arthur J. Schwab
                                  _______________

                               Argued March 11, 2010

        Before: BARRY, JORDAN and VAN ANTWERPEN, Circuit Judges.

                                 (Filed April 6, 2010)
                                  _______________

Frederick B. Goldsmith [ARGUED]
Goldsmith & Ogrodowski, LLC
247 Fort Pitt Blvd. - 4th Fl.
Pittsburgh, PA 15222
       Counsel for Appellants/Cross-Appellees


Leonard Fornella [ARGUED]
Christopher M. Buell
Babst, Calland, Clements & Zomnir, P.C.
Two Gateway Center - 8th Fl.
Pittsburgh, PA 15222
       Counsel for Appellee/Cross-Appellant

                                    _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

       Mon River Towing, Inc., J.A.R. Barge Lines, L.P., J.A.R. Barge Lines, L.L.C. and

Sylvan Investments, Inc. (collectively “appellants”) appeal from a judgment entered

against them by the United States District Court for the Western District of Pennsylvania,

requiring them to pay $296,108.83 in attorneys’ fees to Ingram Barge Co. (“Ingram”).

For the following reasons, we will affirm, with one minor exception as discussed below.

I.     Background

       As the facts are well known to the parties, we do not repeat them here. The only

issue on appeal is whether the District Court correctly found, pursuant to Ryan

Stevedoring Co. v. Pan-Atlantic Steamship Corp., 350 U.S. 124 (1956), that appellants

were required to indemnify Ingram for the attorneys’ fees it incurred while defending

against a lawsuit brought by appellants’ seaman, who was injured while towing one of

Ingram’s barges. The Ryan doctrine, as it has come to be called, allows a shipowner to

recover indemnity from a marine contractor when the shipowner has ceded control of the

ship to the contractor for the performance of certain services and the contractor’s


                                             2
improper performance of those services exposes the shipowner to an unseaworthiness

claim.1 See Burris v. Global Bulk Carriers, Inc., 505 F.2d 1173, 1174-75 (3d Cir. 1974)

(“The Ryan decision was an effort to alleviate the shipowner’s absolute liability under the

unseaworthiness doctrine in situations where the shipowner has relinquished control of

some operations on the vessel to the stevedore.” (citations omitted)). Although Ryan was

decided in the context of an injured longshoreman who was covered by the

Longshoremen’s and Harbor Workers’ Compensation Act (“LHWCA”), which requires

an employer to compensate his employee’s injury pursuant to a schedule of

compensation,2 it was thereafter extended by some courts to cases involving injuries to

Jones Act seamen, who are not covered by the LHWCA.3 See Dunbar v. Henry DuBois’



  1
    A ship is unseaworthy if it or its appurtenances are not “reasonably fit for their
intended use.” Mitchell v. Trawler Racer, Inc., 362 U.S. 539, 550 (1960). A shipowner
is subject to strict liability if it fails to provide a seaworthy ship. Id.
  2
    Specifically, in Ryan, a shipowner had hired a stevedoring company for all of its
stevedoring operations. 350 U.S. at 126. One of the stevedore’s longshoremen
improperly stowed some cargo on a ship in South Carolina such that, when the ship
arrived a few days later in New York, another longshoreman was injured by the cargo
during the unloading of the ship. Id. The Supreme Court allowed the shipowner to
recover indemnity from the stevedore on the theory that the parties’ contract contained an
implied warranty of workmanlike performance that was breached when the cargo was
stowed unsafely. Id. at 133-34.
  3
   The Jones Act allows a seaman to sue his employer for negligence. 46 U.S.C. §
30104. In order to qualify as a seaman, an individual must establish that he had an
“employment-related connection to a vessel in navigation,” which requires that the
employee’s duties “contribute to the function of the vessel or to the accomplishment of its
mission,” and that connection must be “substantial in terms of both its duration and its
nature.” Chandris, Inc. v. Latsis, 515 U.S. 347, 368 (1995) (quotations and alteration
omitted).
                                             3
Sons Co., 275 F.2d 304, 305-07 (2d Cir. 1960); see also McDermott Int’l, Inc. v.

Wilander, 498 U.S. 337, 347 (1991) (noting that “the Jones Act and the LHWCA are

mutually exclusive”). In 1972, amendments to the LHWCA abrogated Ryan in its

original context such that it no longer applies to longshoremen covered by the LHWCA.

H.R. Rep. No. 92-1441, at 4701-04 (1972); see also Edmonds v. Compagnie Generale

Transatlantique, 443 U.S. 256, 262 (1979).

II.    Discussion4

       Appellants’ primary argument on appeal is that Ryan is an outdated relic of

admiralty law that we should put to rest, in light of the 1972 amendments to the LWHCA

and the fact that other circuits have retreated from or criticized it. See, e.g., Lubrano v.

Waterman S.S. Co., 175 F.3d 274, 276 (2d Cir. 1999) (“Ryan indemnity is virtually dead,

at least in [the Second] Circuit.” ). That argument is easily, if not entirely comfortably,

disposed of. Long after the 1972 amendments, we applied Ryan in a case concerning

injuries to a seaman, making clear that Ryan is still binding within this Circuit in the

seaman context. See Cooper v. Loper, 923 F.2d 1045, 1050-51 (3d Cir. 1991); see also

Purnell v. Norned Shipping B.V., 801 F.2d 152, 154 n.1 (3d Cir. 1986) (“[T]he 1972

amendments do not limit Ryan’s applicability to employees ... who are not covered by

[the LHWCA].”). We are obligated to follow our own precedent and are duty bound to

apply Ryan here. We conclude that the District Court, in its thorough and thoughtful


  4
   The District Court had jurisdiction over this matter pursuant to 28 U.S.C. § 1333. We
have jurisdiction pursuant to 28 U.S.C. § 1291.
                                              4
opinions, correctly applied the doctrine to the facts of this case and we will therefore

affirm its judgment in that regard.5

       In so holding, we recognize that the Ryan doctrine is a “rough all-or-nothing

device,” Cooper, 923 F.2d at 1051 (quoting Parfait v. Jahncke Serv., Inc., 484 F.2d 296,

302 (5th Cir. 1973)), that often yields inequitable results, see Smith & Kelly Co. v. S/S

Concordia TADJ, 718 F.2d 1022, 1029 (11th Cir. 1983) (“Ryan-like indemnity creates

great potential for injustice.”); cf. Bosnor, S.A. de C.V. v. Tug L.A. Barrios, 796 F.2d 776,

786 (5th Cir. 1986) (noting, in a property damage case, that “[u]nderlying policy

considerations of uniformity and fairness ... support application of comparative fault

principles rather than the all or nothing approach of Ryan”). Indeed, the Supreme Court

has retreated from similarly blunt rules in the tort context. For example, in United States

v. Reliable Transfer Co., the Supreme Court abrogated the divided damages rule, which

required ships involved in a collision to bear equal portions of the resulting damage, in

favor of a more equitable rule allocating liability based upon fault. 421 U.S. 397, 398,

411 (1975). In doing so, the Court observed that:


  5
   We are unpersuaded by appellants’ argument that the Supreme Court’s decision in
Stevens v. The White City, 285 U.S. 195 (1932), precludes application of Ryan in the
towing context. We also reject appellants’ argument that Ingram is not entitled to
indemnity simply because it successfully defended the unseaworthiness claims asserted
against it. See Ellerman Lines, Ltd. v. Atl. & Gulf Stevedores, Inc., 339 F.2d 673, 674 (3d
Cir. 1964) (“If conduct of [the contractor] in violation of its warranty to [the shipowner]
was the sole responsible cause of [the employee’s] injury ... the expense to which [the
shipowner] is subjected in defending [the employee’s] suit against it to recover for that
injury is an element of damage caused by the [contractor’s] breach of warranty, even if
[the shipowner] succeeds in defeating [the employee’s] claim.”).
                                              5
       The rule of divided damages in admiralty has continued to prevail in this
       country by sheer inertia rather than by reason of any intrinsic merit. The
       reasons that originally led to the Court’s adoption of the rule have long since
       disappeared. The rule has been repeatedly criticized by experienced federal
       judges who have correctly pointed out that the result it works has too often
       been precisely the opposite of what the Court sought to achieve in
       [establishing the rule] – the ‘just and equitable’ allocation of damages.

421 U.S. at 410-11. The same kind of comment could be made about the Ryan doctrine.

It has been abrogated in its original context and the Supreme Court has permitted joint

tortfeasors to seek contribution in maritime personal injury actions under most

circumstances, see Cooper Stevedoring Co. v. Fritz Kopke, Inc., 417 U.S. 106, 109-10

(1974), yet the doctrine lives on. It may very well be that Ryan indemnity has outlived its

usefulness, but, since we are not sitting en banc, we have no authority to decline its

application in the present context. Furthermore, the Supreme Court has not overruled

Ryan in its entirety, despite the 1972 amendments to the LWHCA. Unless and until that

happens, it appears that the doctrine will linger on, regardless of heavy criticism.

       We will therefore affirm the District Court’s application of Ryan. However, since

appellants concede that, if Ryan applies, Ingram is entitled to recover the $4,063.07 that it

incurred defending itself in a related action in the United States District Court for the

Southern District of Ohio,6 we will vacate the District Court’s ruling precluding Ingram




  6
   Specifically, appellants state: “As for Ingram’s appeal for another $4,063.07,
[appellants] oppose[] it only to the extent it is based on the Ryan doctrine, and do[] not
otherwise challenge Ingram’s cross-appeal.” (Appellants’ Fourth-Step Br. at 31.)
                                              6
from recovering that sum, and remand with instructions to the District Court to amend its

judgment accordingly.




                                            7